Order entered October 24, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01089-CV

              COLEMAN G. AKIN AND CHASE P. CAMPBELL, Appellants

                                                V.

 JERRY C. GILMORE, INDEPENDENT EXECUTOR OF THE ESTATE OF LILLIAN
             MOORE BRADSHAW, DECEASED, ET AL, Appellees

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-16-01096-3

                                            ORDER
       Before the Court is appellants’ unopposed motion for stay of appellate proceedings.

Appellants state they have settled their dispute with appellees, but “[t]he settlement terms

contemplate a formal closing” which “is anticipated to take place within the next 30-60 days.”

We GRANT the motion to the extent we STAY the deadline for filing appellant’s brief. We

ORDER the parties to file, no later than December 22, 2017, either a motion to dismiss the

appeal or a status report concerning the closing.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE